Citation Nr: 1038880	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  08-17 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to total rating for compensation purposes based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The Veteran had on active service from October 1975 to November 
1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision of the Jackson, 
Mississippi, Regional Office (RO), which, in pertinent part, 
denied a total rating for compensation purposes based on 
individual unemployability.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

In October 2009, the Veteran submitted an informal claim 
of entitlement to an effective date prior to January 17, 
1983, for the award of service connection for bilateral 
tinea pedis.  The issue has not been adjudicated by the 
RO.  Therefore, the Board does not have jurisdiction over 
it.  It is referred to the RO for appropriate action.  


REMAND

In October 2009, the Veteran submitted an informal application to 
reopen his claim of entitlement to service connection for acne 
vulgaris and an informal claim of entitlement to service 
connection for eczema.  The RO has not adjudicated those issues.  
The Board observes that a June 2010 notation in the claims file 
reflects that the RO acknowledged that there were applications to 
reopen and/or claims pending adjudication.  

The Board finds that the issues of whether new and material 
evidence has been received to reopen the Veteran's claim of 
entitlement to service connection for acne vulgaris and service 
connection for eczema to be inextricably intertwined with the 
certified issue of entitlement to a total rating for compensation 
purposes based on individual unemployability given that such a 
determination requires an accurate assessment of the functional 
impairment associated with all of the Veteran's service-connected 
disabilities.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The 
fact that an issue is inextricably intertwined does not establish 
that the Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed while there are outstanding matters that 
must be addressed by the RO in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issues of whether new 
and material evidence has been received to 
reopen the Veteran's claim of entitlement 
to service connection for acne vulgaris and 
service connection for eczema.  The Veteran 
and his accredited representative should be 
informed in writing of the resulting 
decision and his associated appellate 
rights.  The issues are not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to the issues.  

2.  Then readjudicate the Veteran's 
entitlement to a total rating for 
compensation purposes based on individual 
unemployability.  If the benefit sought on 
appeal remains denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  
The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

